Case: 17-51116      Document: 00514543001         Page: 1    Date Filed: 07/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-51116                             July 6, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
MICHAEL QUIGLEY,

                                                 Plaintiff – Appellant,

v.

UNITED STATES OF AMERICA,

                                                 Defendant – Appellee.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CV-459



Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.

PER CURIAM: *
       Plaintiff-Appellant Michael Quigley paid $54,635.64 to the Internal
Revenue Service (IRS) for his alleged failure to pay withholding or “Trust
Fund” taxes related to former employees of Quigley’s now-bankrupt restaurant
corporation. He then filed this suit for refund of taxes, attorney’s fees, and
damages.         After     considering     the     magistrate-judge’s        Report            and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-51116    Document: 00514543001     Page: 2   Date Filed: 07/06/2018


                                 No. 17-51116

Recommendation of August 2017, the district court issued its Order on Report
and Recommendation of October 19, 2017, and its final take-nothing judgment
of even date, granting the government’s partial motion to dismiss and motion
for summary judgment and denying Quigley’s motion for summary judgment.
      We have now reviewed the record on appeal, including the briefs of the
parties and Quigley’s record excerpts. Despite the cogent arguments of counsel
for Quigley as reflected in the brief and reply brief filed in this court, we are
satisfied in the end that the district court correctly and properly disposed of
this case, essentially for the analysis and reasons set forth in the Report and
Recommendation of the magistrate judge.
AFFIRMED




                                       2